Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed June 8, 2022, which paper has been placed of record in the file.
2.         Claims 1-2 and 4-8 are pending in this application. 


Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on April 12, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



                                            Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (hereinafter Ferguson, US 2019/0035044) in view of Truong et al. (hereinafter Truong, US 10,339,385), and further in view of Eswaran et al. (hereinafter Eswaran, US 2018/0121939).
            Regarding to claim 1, Ferguson discloses an information processing apparatus comprising:
            communication circuitry (figure 13, communication module 1302); and
            a controller (figure 13, Processor 1303) configured to:
                        generate an operation instruction that instructs a moving object to autonomously travel and move a plurality of product to a predetermined place, the operation instruction being transmitted to the moving object by the communication circuitry, the moving object including a corresponding image sensor for each product (para [0046], an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment, each autonomous vehicle comprising, a power system, a conveyance system, a navigation module, at least one securable compartment or a plurality of securable compartments to hold goods, a controller configurable to associate each of the securable compartments to an assignable customer a customer group within a marketplace, or provider and provide entry when authorized, a communication module and a processor configured to manage the conveyance system, the navigation module, the sensor system, the communication module and the controller; para [0055], Each vehicle 101 in the fleet 100 may comprise a sensor system comprising a plurality of onboard sensors such as, for example, a camera, a video camera, a LiDAR, a radar, an ultrasonic sensor, and a microphone. Each vehicle 101 may further comprise an internal computer for real time navigation and obstacle avoidance, based on the data received by the sensors);
                      analyze images captured by each image sensor of the moving object, the images being received from the moving object by the communication circuitry (para [0111], The sensor may be configured to detect an item status of one or more of the items. Each sensor may be configured to detect an item status of a single item. Two or more sensor may be configured to detect an item status of a single item. The item status may comprise an expired status, an available status, a presence of the item, an absence of the item, or any combination thereof. In some embodiments, the sensor comprises at least one of a thermometer, a barcode scanner, an RFID reader, a scale, a pressure sensor, a switch, and a camera);
                    store a result of the determination [about the value indexing the demand for each product] into a storage unit with the result of the determination being correlated with position information received by a position sensor of the moving object (para [0116], the status module 1722 may receive a stock indication of each of the items and a current vehicle 1710 location. The status module 1722 may receive a stock indication of each of the items and a current vehicle 1710 location from the communication device 1713 of one or more of the vehicles 1710. In some embodiments, the communication device 1713 is further configured to transmit the item status to the status module 1722).
             1/ Ferguson does not disclose, however, Truong discloses:
             analyze images captured by each image sensor,  the images corresponding to a behavior of the consumer (column 3, lines 5-25, provide a customer tracking device that is capable of processing image data, video data, and/or audio data (e.g., received from a camera device) concerning a customer and a product at a physical retail location to determine an action of the customer in relation to the product while the customer is shopping at the physical retail location. In some implementations, the customer tracking device may determine an activity of the customer in relation to the product (e.g., how the customer physically moves in relation to the product), an eye gaze direction of the customer in relation to the product (e.g., whether the customer looks at the product), and/or a vocal expression of the customer in relation to the product (e.g., whether the customer talks about the product) to determine the action of the customer in relation to the product);
             determine, based on the analyzed images for each product, a value indexing a demand of the consumer for each product (column 9, lines 20-35, the customer tracking device may determine whether the customer interacts with the product for a first threshold period of time based on the activity of the customer in relation to the product and the first duration of time. For example, the customer tracking device may determine whether the customer holds the product for at least a specific amount of time (e.g., five seconds) based on determining that the customer interacted with the product by touching the product with the hand of the customer for a specific amount of time (e.g., ten seconds). In some implementations, the customer tracking device may determine that the customer interacts with the product for a first period of time based on the activity of the customer relative to the product and the first duration of time); and
                   store a result of the determination about the value indexing the demand for each product into a storage unit (column 11, line 62-column 12, line 5, the customer tracking device may generate a report that indicates the category for the action of the customer. For example, the report may indicate the action of the customer (e.g., the customer held the product for a threshold period of time) and the category (e.g., a tactile action). In some implementations, the report may include information concerning the score that indicates the amount of interest the customer has in the product (e.g., likely to buy the product, likely to consider buying the product in the future, unlikely to buy the product, and/or the like).
          2/ Ferguson and Truong do not disclose, however, Eswaran discloses:
          at least one sensor for measuring the body temperature or the pulse rate of a consumer, analyze information from the at least one sensor for measuring the body temperature or the pulse rate of the consumer, the information being received from the server by the communication circuitry, determine, based on the analyzed information received from the at least one sensor for measuring the body temperature of the pulse rate of the consumer, a value indexing a demand of the consumer for each product (para [0020], Examples of the one or more sensors include, but are not limited to, an accelerometer, a gyroscope, a magnetometer, a step counter, a light sensor, an audio sensor, a heart rate measuring device, and a battery temperature measuring device; para [0072], For example, based on the sensor data received from the one or more sensing devices, the processor 202 determines that an action of the customer corresponds to the first category, i.e., the customer has picked up a product from a location of a shelves in the physical store. Further, the processor 202 determines that the customer observes or inspects the picked product for “5 minutes,” and then put back the picked product to its corresponding location in the shelf. In such a case, the processor 202 may predict the behavioral characteristic of the customer as “unfamiliar.” Similarly, based on the sensor data received from the one or more sensing devices, the processor 202 determines that the customer has picked up multiple products of same type. However, the customer has put back most of the picked products back to their corresponding location and eventually put the remaining few products into the shopping trolley. In such a scenario, the processor 202 may predict the behavioral characteristic of the customer as “no a prior brand affinity but instead compared multiple brands before few specific products.” In another illustrative example, based on the heart rate data, if the processor 202 determines that the heart rate of the customer increases above a defined heart rate limit when the customer picks up and inspects a product, then the processor 202 may predict the behavioral characteristic of the customer as “surprised, unexpected, and shocked”
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson’s to incorporate the features taught by Truong and Eswaran above, for the purpose of providing more accurate in tracking the customer’s behavior in relation to a product, thus monitoring the product demand to increase the sale.  Since Ferguson teaches monitoring the status of the product, Truong teaches monitoring the customer behavior in relation to the product, Eswaran teaches monitoring and predicting the customer behavior in relation to the product in a physical store, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Ferguson, Truong, and Eswaran would have yield predictable results in monitoring the customer behavior in relation to the product.
           Regarding to claim 2, Ferguson discloses the information processing apparatus according to claim 1, wherein the controller stores the result of the determination [about the value indexing the demand] into the storage unit with the result of the determination being correlated with a time in addition to the predetermined place (para [0116], the status module 1722 may receive a stock indication of each of the items and a current vehicle 1710 location. The status module 1722 may receive a stock indication of each of the items and a current vehicle 1710 location from the communication device 1713 of one or more of the vehicles 1710. In some embodiments, the communication device 1713 is further configured to transmit the item status to the status module 1722).
          Regarding to claim 4, Ferguson does not disclose, however, Truong discloses the information processing apparatus according to claim 1, wherein analysis of the images further includes a determination of a the number of times that the consumer touches each product or a length of a time for which the consumer touches each product (column 6, line 65-column 7, line 7, the customer tracking device may determine an amount of time (e.g., a first duration of time) associated with the activity of the customer in relation to the product. In some implementations, the customer tracking device may determine the first duration of time based on the movement of the one or more body parts of the customer for a period of time. For example, the customer tracking device may determine that it took a specific amount of time for a customer to pick up a product and place the product in a shopping cart based on the movement of the customer's arm, hand, and/or fingers).
         Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson’s to incorporate the features taught by Truong above, for the purpose of tracking the customer’s behavior in relation to a product, thus monitoring the product demand to increase the sale.  Since Ferguson teaches monitoring the status of the product, Truong teaches monitoring the customer behavior in relation to the product, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Ferguson and Truong would have yield predictable results in monitoring the customer behavior in relation to the product.
          Regarding to claim 5, Ferguson does not disclose, however, Truong discloses the information processing apparatus according to claim 1, wherein analysis of the images further includes a determination of the number of times that the consumer sees each product or a length of a time for which the consumer sees the product  (column 7, lines 55-67 the customer tracking device may determine an amount of time (e.g., a second duration of time) associated with the eye gaze direction of the customer relative to the product. In some implementations, the customer tracking device may determine the second duration of time based on the movement of the one or more eyes or one or more body parts of the customer for a period of time. For example, the customer tracking device may determine that the eye gaze direction of the customer was pointed at the product for a specific amount of time based on the movement of the customer's one or more eyes or one or more body parts).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson’s to incorporate the features taught by Truong above, for the purpose of tracking the customer’s behavior in relation to a product, thus monitoring the product demand to increase the sale.  Since Ferguson teaches monitoring the status of the product, Truong teaches monitoring the customer behavior in relation to the product, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Ferguson and Truong would have yield predictable results in monitoring the customer behavior in relation to the product.
           Regarding to claim 6, Ferguson discloses an information processing method comprising:
           generating, by processing circuitry of an information processing apparatus, an operation instruction that instructs a moving object to autonomously travel and move a plurality of product to a predetermined place, the moving object including a corresponding image sensor for each product (para [0046], an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment, each autonomous vehicle comprising, a power system, a conveyance system, a navigation module, at least one securable compartment or a plurality of securable compartments to hold goods, a controller configurable to associate each of the securable compartments to an assignable customer a customer group within a marketplace, or provider and provide entry when authorized, a communication module and a processor configured to manage the conveyance system, the navigation module, the sensor system, the communication module and the controller; para [0055], Each vehicle 101 in the fleet 100 may comprise a sensor system comprising a plurality of onboard sensors such as, for example, a camera, a video camera, a LiDAR, a radar, an ultrasonic sensor, and a microphone. Each vehicle 101 may further comprise an internal computer for real time navigation and obstacle avoidance, based on the data received by the sensors);
           transmitting, by communication circuitry of the information processing apparatus, the operation instruction to the moving object (para [0059], Each autonomous vehicle 101 may comprise a communication module 160 configurable to receive and send data from the fleet management module 120, and the user. In some embodiments the data is related user interactions and autonomous vehicle fleet interactions, comprising: scheduled requests or orders, on-demand requests or orders, or a self-positioning request. In some embodiments, the communication module 160 receives and sends data via wireless transmission. In some embodiments, the wireless transmission occur via a mobile application on an electronic device via a central server, a fleet management module, a mesh network, cellular communication (e.g., 3G, 4G, and 5G), satellite communications, or any combination thereof);
            receiving, by the communication circuitry of the information processing apparatus from the moving object, images captured by each image sensor of the moving object (para [0112], each vehicle 1710 further comprises an interface configured to receive a selection of the item and to direct the item emitting mechanism to emit at least one of the items based on the selection. The interface may comprise a key, a Wi-Fi interface, a cellular interface, a Bluetooth interface, or any combination thereof. In some embodiments, the communication device 1713 is further configured to receive a selection of the item and transmit an instruction to the emitting mechanism to emit at least one of the items based on the selection. The compartment module 1733 may further allow the customer to access and remove one or more of the items from the compartment 1711 based on the customer identification. The customer may access the one or more items by opening a door, turning a knob, or any combination thereof. The customer may access the one or more items by directly removing the item.);
          analyzing, by the processing circuitry of the information processing apparatus, the images (para [0111], The sensor may be configured to detect an item status of one or more of the items. Each sensor may be configured to detect an item status of a single item. Two or more sensor may be configured to detect an item status of a single item. The item status may comprise an expired status, an available status, a presence of the item, an absence of the item, or any combination thereof. In some embodiments, the sensor comprises at least one of a thermometer, a barcode scanner, an RFID reader, a scale, a pressure sensor, a switch, and a camera);
             1/ Ferguson does not disclose, however, Truong discloses:
             receiving, by the communication circuitry of the information processing apparatus, images captured by each image sensor, the images corresponding to a behavior of the consumer (column 3, lines 5-25, provide a customer tracking device that is capable of processing image data, video data, and/or audio data (e.g., received from a camera device) concerning a customer and a product at a physical retail location to determine an action of the customer in relation to the product while the customer is shopping at the physical retail location. In some implementations, the customer tracking device may determine an activity of the customer in relation to the product (e.g., how the customer physically moves in relation to the product), an eye gaze direction of the customer in relation to the product (e.g., whether the customer looks at the product), and/or a vocal expression of the customer in relation to the product (e.g., whether the customer talks about the product) to determine the action of the customer in relation to the product);
             determining, based on the analyzed images a value indexing a demand of the consumer for each product (column 9, lines 20-35, the customer tracking device may determine whether the customer interacts with the product for a first threshold period of time based on the activity of the customer in relation to the product and the first duration of time. For example, the customer tracking device may determine whether the customer holds the product for at least a specific amount of time (e.g., five seconds) based on determining that the customer interacted with the product by touching the product with the hand of the customer for a specific amount of time (e.g., ten seconds). In some implementations, the customer tracking device may determine that the customer interacts with the product for a first period of time based on the activity of the customer relative to the product and the first duration of time); and
              store a result of the determination about the value indexing the demand for each product into a storage unit (column 11, line 62-column 12, line 5, the customer tracking device may generate a report that indicates the category for the action of the customer. For example, the report may indicate the action of the customer (e.g., the customer held the product for a threshold period of time) and the category (e.g., a tactile action). In some implementations, the report may include information concerning the score that indicates the amount of interest the customer has in the product (e.g., likely to buy the product, likely to consider buying the product in the future, unlikely to buy the product, and/or the like).
          2/ Ferguson and Truong do not disclose, however, Eswaran discloses:
          at least one sensor for measuring the body temperature or the pulse rate of a consumer; receiving, by the communication circuitry of the information processing apparatus, information from the at least one sensor for measuring the body temperature or the pulse rate of the consumer; analyzing information from the at least one sensor for measuring the body temperature or the pulse rate of the consumer, the information being received from the server by the communication circuitry, determining, based on the analyzed information received from the at least one sensor for measuring the body temperature of the pulse rate of the consumer, a value indexing a demand of the consumer for each product (para [0020], Examples of the one or more sensors include, but are not limited to, an accelerometer, a gyroscope, a magnetometer, a step counter, a light sensor, an audio sensor, a heart rate measuring device, and a battery temperature measuring device; para [0072], For example, based on the sensor data received from the one or more sensing devices, the processor 202 determines that an action of the customer corresponds to the first category, i.e., the customer has picked up a product from a location of a shelves in the physical store. Further, the processor 202 determines that the customer observes or inspects the picked product for “5 minutes,” and then put back the picked product to its corresponding location in the shelf. In such a case, the processor 202 may predict the behavioral characteristic of the customer as “unfamiliar.” Similarly, based on the sensor data received from the one or more sensing devices, the processor 202 determines that the customer has picked up multiple products of same type. However, the customer has put back most of the picked products back to their corresponding location and eventually put the remaining few products into the shopping trolley. In such a scenario, the processor 202 may predict the behavioral characteristic of the customer as “no a prior brand affinity but instead compared multiple brands before few specific products.” In another illustrative example, based on the heart rate data, if the processor 202 determines that the heart rate of the customer increases above a defined heart rate limit when the customer picks up and inspects a product, then the processor 202 may predict the behavioral characteristic of the customer as “surprised, unexpected, and shocked”
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson’s to incorporate the features taught by Truong and Eswaran above, for the purpose of providing more accurate in tracking the customer’s behavior in relation to a product, thus monitoring the product demand to increase the sale.  Since Ferguson teaches monitoring the status of the product, Truong teaches monitoring the customer behavior in relation to the product, Eswaran teaches monitoring and predicting the customer behavior in relation to the product in a physical store, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Ferguson, Truong, and Eswaran would have yield predictable results in monitoring the customer behavior in relation to the product.
           Regarding to claim 7, Ferguson discloses a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in an
information processing apparatus cause the processor to execute a method comprising:
          generating an operation instruction that instructs a moving object to autonomously travel and move a plurality of product to a predetermined place, the operation instruction being transmitted the operation instruction to the moving object by communication circuitry of the information processing apparatus, the moving object including an image sensor for each product (para [0046], an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment, each autonomous vehicle comprising, a power system, a conveyance system, a navigation module, at least one securable compartment or a plurality of securable compartments to hold goods, a controller configurable to associate each of the securable compartments to an assignable customer a customer group within a marketplace, or provider and provide entry when authorized, a communication module and a processor configured to manage the conveyance system, the navigation module, the sensor system, the communication module and the controller; para [0055], Each vehicle 101 in the fleet 100 may comprise a sensor system comprising a plurality of onboard sensors such as, for example, a camera, a video camera, a LiDAR, a radar, an ultrasonic sensor, and a microphone. Each vehicle 101 may further comprise an internal computer for real time navigation and obstacle avoidance, based on the data received by the sensors);
          analyzing images captures by each image sensor of the moving object, the images being receive from the moving object by the communication circuitry (para [0111], The sensor may be configured to detect an item status of one or more of the items. Each sensor may be configured to detect an item status of a single item. Two or more sensor may be configured to detect an item status of a single item. The item status may comprise an expired status, an available status, a presence of the item, an absence of the item, or any combination thereof. In some embodiments, the sensor comprises at least one of a thermometer, a barcode scanner, an RFID reader, a scale, a pressure sensor, a switch, and a camera);
            storing a result of the determination [about the value indexing the demand for each product] into a storage unit with the result of the determination being correlated with position information received by a position sensor of the moving object (para [0116], the status module 1722 may receive a stock indication of each of the items and a current vehicle 1710 location. The status module 1722 may receive a stock indication of each of the items and a current vehicle 1710 location from the communication device 1713 of one or more of the vehicles 1710. In some embodiments, the communication device 1713 is further configured to transmit the item status to the status module 1722).
             1/ Ferguson does not disclose, however, Truong discloses:
             analyzing images captures by each image sensor,  the images corresponding to a behavior of the consumer (column 3, lines 5-25, provide a customer tracking device that is capable of processing image data, video data, and/or audio data (e.g., received from a camera device) concerning a customer and a product at a physical retail location to determine an action of the customer in relation to the product while the customer is shopping at the physical retail location. In some implementations, the customer tracking device may determine an activity of the customer in relation to the product (e.g., how the customer physically moves in relation to the product), an eye gaze direction of the customer in relation to the product (e.g., whether the customer looks at the product), and/or a vocal expression of the customer in relation to the product (e.g., whether the customer talks about the product) to determine the action of the customer in relation to the product);
             determining, based on the analyzed images for each product a value indexing a demand of the consumer for each product (column 9, lines 20-35, the customer tracking device may determine whether the customer interacts with the product for a first threshold period of time based on the activity of the customer in relation to the product and the first duration of time. For example, the customer tracking device may determine whether the customer holds the product for at least a specific amount of time (e.g., five seconds) based on determining that the customer interacted with the product by touching the product with the hand of the customer for a specific amount of time (e.g., ten seconds). In some implementations, the customer tracking device may determine that the customer interacts with the product for a first period of time based on the activity of the customer relative to the product and the first duration of time); and
              store a result of the determination about the value indexing the demand for each product into a storage unit (column 11, line 62-column 12, line 5, the customer tracking device may generate a report that indicates the category for the action of the customer. For example, the report may indicate the action of the customer (e.g., the customer held the product for a threshold period of time) and the category (e.g., a tactile action). In some implementations, the report may include information concerning the score that indicates the amount of interest the customer has in the product (e.g., likely to buy the product, likely to consider buying the product in the future, unlikely to buy the product, and/or the like).
          2/ Ferguson and Truong do not disclose, however, Eswaran discloses:
          at least one sensor for measuring the body temperature or the pulse rate of a consumer, analyzing information from the at least one sensor for measuring the body temperature or the pulse rate of the consumer, the information being received from the server by the communication circuitry, determining, based on the analyzed information received from the at least one sensor for measuring the body temperature of the pulse rate of the consumer, a value indexing a demand of the consumer for each product (para [0020], Examples of the one or more sensors include, but are not limited to, an accelerometer, a gyroscope, a magnetometer, a step counter, a light sensor, an audio sensor, a heart rate measuring device, and a battery temperature measuring device; para [0072], For example, based on the sensor data received from the one or more sensing devices, the processor 202 determines that an action of the customer corresponds to the first category, i.e., the customer has picked up a product from a location of a shelves in the physical store. Further, the processor 202 determines that the customer observes or inspects the picked product for “5 minutes,” and then put back the picked product to its corresponding location in the shelf. In such a case, the processor 202 may predict the behavioral characteristic of the customer as “unfamiliar.” Similarly, based on the sensor data received from the one or more sensing devices, the processor 202 determines that the customer has picked up multiple products of same type. However, the customer has put back most of the picked products back to their corresponding location and eventually put the remaining few products into the shopping trolley. In such a scenario, the processor 202 may predict the behavioral characteristic of the customer as “no a prior brand affinity but instead compared multiple brands before few specific products.” In another illustrative example, based on the heart rate data, if the processor 202 determines that the heart rate of the customer increases above a defined heart rate limit when the customer picks up and inspects a product, then the processor 202 may predict the behavioral characteristic of the customer as “surprised, unexpected, and shocked”
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson’s to incorporate the features taught by Truong and Eswaran above, for the purpose of providing more accurate in tracking the customer’s behavior in relation to a product, thus monitoring the product demand to increase the sale.  Since Ferguson teaches monitoring the status of the product, Truong teaches monitoring the customer behavior in relation to the product, Eswaran teaches monitoring and predicting the customer behavior in relation to the product in a physical store, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Ferguson, Truong, and Eswaran would have yield predictable results in monitoring the customer behavior in relation to the product.
          Regarding to claim 8, Ferguson discloses a demand search system comprising:
           a moving object configured to autonomously travel based on an operation instruction and move a plurality product to a predetermined place (para [0046], an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment, each autonomous vehicle comprising, a power system, a conveyance system, a navigation module, at least one securable compartment or a plurality of securable compartments to hold goods, a controller configurable to associate each of the securable compartments to an assignable customer a customer group within a marketplace, or provider and provide entry when authorized, a communication module and a processor configured to manage the conveyance system, the navigation module, the sensor system, the communication module and the controller); and
          a server configured to generate and output the operation instruction to the moving object (para [0067], the central server 1202 is configured to receive, store and transmit data to and/or from the customer 1203. The central server 1202 may receive and transmit data to and/or from the customer 1203 via a customer application. In some embodiments, the customer application comprises a computer application, an internet application, a tablet application, a phone application, or any combination thereof.), wherein:
           the moving object is provided with (i) an image sensor for each product, each image sensor configured to capture images that correspond to a behavior of a consumer and (ii) a position detection device configured to detect position information of the moving object (para [0055], Each vehicle 101 in the fleet 100 may comprise a sensor system comprising a plurality of onboard sensors such as, for example, a camera, a video camera, a LiDAR, a radar, an ultrasonic sensor, and a microphone. Each vehicle 101 may further comprise an internal computer for real time navigation and obstacle avoidance, based on the data received by the sensors);
          the server including a processor configure to:
                      analyzing the image captures by each image sensor of the moving object determine (para [0111], The sensor may be configured to detect an item status of one or more of the items. Each sensor may be configured to detect an item status of a single item. Two or more sensor may be configured to detect an item status of a single item. The item status may comprise an expired status, an available status, a presence of the item, an absence of the item, or any combination thereof. In some embodiments, the sensor comprises at least one of a thermometer, a barcode scanner, an RFID reader, a scale, a pressure sensor, a switch, and a camera); and
                 the server further including a storage unit configured to store a result of the determination about the value indexing the demand for each product (para [0096], The digital processing device 1401 also includes memory or memory location 1410 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 1415 (e.g., hard disk)).
             1/ Ferguson does not disclose, however, Truong discloses:
             determine, based on the analyzed images for each product a value indexing a demand of the consumer for each product, and correlate the determined value indexing the demand with the position information of the moving object that is detected by the position detection device (column 9, lines 20-35, the customer tracking device may determine whether the customer interacts with the product for a first threshold period of time based on the activity of the customer in relation to the product and the first duration of time. For example, the customer tracking device may determine whether the customer holds the product for at least a specific amount of time (e.g., five seconds) based on determining that the customer interacted with the product by touching the product with the hand of the customer for a specific amount of time (e.g., ten seconds). In some implementations, the customer tracking device may determine that the customer interacts with the product for a first period of time based on the activity of the customer relative to the product and the first duration of time); and
              store a result of the determination about the value indexing the demand for each product into a storage unit (column 11, line 62-column 12, line 5, the customer tracking device may generate a report that indicates the category for the action of the customer. For example, the report may indicate the action of the customer (e.g., the customer held the product for a threshold period of time) and the category (e.g., a tactile action). In some implementations, the report may include information concerning the score that indicates the amount of interest the customer has in the product (e.g., likely to buy the product, likely to consider buying the product in the future, unlikely to buy the product, and/or the like).
          2/ Ferguson and Truong do not disclose, however, Eswaran discloses:
          at least one sensor for measuring the body temperature or the pulse rate of a consumer, analyze information from the at least one sensor for measuring the body temperature or the pulse rate of the consumer, determine, based on the analyzed information received from the at least one sensor for measuring the body temperature of the pulse rate of the consumer, a value indexing a demand of the consumer for each product (para [0020], Examples of the one or more sensors include, but are not limited to, an accelerometer, a gyroscope, a magnetometer, a step counter, a light sensor, an audio sensor, a heart rate measuring device, and a battery temperature measuring device; para [0072], For example, based on the sensor data received from the one or more sensing devices, the processor 202 determines that an action of the customer corresponds to the first category, i.e., the customer has picked up a product from a location of a shelves in the physical store. Further, the processor 202 determines that the customer observes or inspects the picked product for “5 minutes,” and then put back the picked product to its corresponding location in the shelf. In such a case, the processor 202 may predict the behavioral characteristic of the customer as “unfamiliar.” Similarly, based on the sensor data received from the one or more sensing devices, the processor 202 determines that the customer has picked up multiple products of same type. However, the customer has put back most of the picked products back to their corresponding location and eventually put the remaining few products into the shopping trolley. In such a scenario, the processor 202 may predict the behavioral characteristic of the customer as “no a prior brand affinity but instead compared multiple brands before few specific products.” In another illustrative example, based on the heart rate data, if the processor 202 determines that the heart rate of the customer increases above a defined heart rate limit when the customer picks up and inspects a product, then the processor 202 may predict the behavioral characteristic of the customer as “surprised, unexpected, and shocked”
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson’s to incorporate the features taught by Truong and Eswaran above, for the purpose of providing more accurate in tracking the customer’s behavior in relation to a product, thus monitoring the product demand to increase the sale.  Since Ferguson teaches monitoring the status of the product, Truong teaches monitoring the customer behavior in relation to the product, Eswaran teaches monitoring and predicting the customer behavior in relation to the product in a physical store, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Ferguson, Truong, and Eswaran would have yield predictable results in monitoring the customer behavior in relation to the product.


                                         
                                    Response to Arguments/Amendment
6.       Applicant's arguments with respect to claims 1-2 and 4-8 have been fully considered but are moot in view of new ground of rejection.

             I. Claim Rejections - 35 USC § 101
            Claims 1-2 and 4-8 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the step of “generate an operation instruction that instructs a moving object to autonomously travel and move a plurality of product to a predetermined place, the operation instruction being transmitted to the moving object by the communication circuitry” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception. 
              According, the 101 rejection has been withdrawn.

          II. Claim Rejection - 35 USC § 103
 Applicant’s arguments with respect to claims 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of 103 rejection described above.



          
                                                            Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.          Claims 1-2 and 4-8 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Wilkinson et al. (US 2017/0300946) disclose a system is disclosed that collects customer information based on at least monitoring of customer's physiology and/or biometrics while shopping or virtual shopping. Physiology may correspond to heart rate, blood pressure, perspiration, and/or body temperature, among other examples of human physiological reactions/responses (para [0173]); For example, the one or more wearable devices may include one or more of a heart rate sensor, a body temperature sensor, a blood oxygen level sensor, a perspiration sensor, a brain wave sensor, a step counter, other such sensors, or any combination thereof (para [0174]).
           Naqvi (US 2017/0094548) discloses one of the functionalities provided by the sensors in these devices is to gauge and measure the physical state of a user, e.g., his blood pressure, his heart rate, body temperature, pulse rate, etc. This data may be collected and collectively referred to as personal parameters or mood vector (para [0223]).
            Rider et al. (US 2016/0379225) disclose for example, the shopper may be using a wrist-based wearable device that is capable of sensing and recording the shopper's heart rate, skin temperature, or blood pressure. The biometric information may be used to identify or strengthen an inference of a particular emotion. As another example, images from the cameras 212 may be analyzed to determine the shopper's body posture, walking pace, or other actions to identify or strengthen an inference of a particular emotion. Sensors 214, such as a heart rate monitor, infrared heat monitor, or other biometric detection sensor may be used to identify or strengthen an inference of a particular emotion (e.g., a person's body temperature increases when the person is angry, or a person's heart rate increases when excited or enthusiastic, etc.) (para [0028]).
            Morris et al. (US 2015/0348162) discloses system 100 includes a vending machine 101 that may be provided with a number of selection buttons 102a-102d, indicative of products available for purchase. Also provided in this embodiment is a biometric sensor port 104 for optional use by a consumer 112 prior to making a purchase. Biometric sensors, which may be touch sensors, may detect a variety of characteristics indicative of a person's state, including pulse rate, blood oxygen levels through pulse oximetry, body temperature, blood sugar levels, and galvanic skin response (GSR) (para [0013]).
            Angell et al. (US 2008/0249838) discloses FIG. 12 is a block diagram of a shelf in a retail facility in accordance with an illustrative embodiment. Shelf 1200 is any type of device for showing, displaying, storing, or holding items. Shelf 1200 may be a shelf in a refrigerator or a freezer, as well as a shelf at room temperature. Shelf 1200 includes biometric sensors 1202-1208 for detecting biometric data associated with a customer. When a customer is standing in proximity to shelf 1200, such as when a customer is shopping, browsing, and/or selecting one or more items for purchase, biometric sensors 1202-1208 monitor biometric readings associated with the customer, such as, without limitation, the customer's heart rate, respiration rate, body temperature, pupil dilation, fingerprint, thumbprint, and/or any other biometric data. The customer's positive and negative reactions to customized marketing messages and/or items offered for sale are determined by analyzing the biometric data gathered by biometric sensors 1202-1208 (para [0209].

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

September 2, 2022